DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawing Objections
The drawings are objected to because:
In figure 4 Applicant has deleted reference to element 17. The drawings are objected because there is no element number on what use to be element 17. Instead of deleting the element number, Applicant can include a reference in the specification for where element 17 is discussed. Applicant may want to hold an interview with Examiner to discuss this issue.
In the reply dated, June 27, 2022, Applicant has pointed Examiner to page 9 at 5th paragraph of the originally filed specification for support for element 17. In order to remove this objection to figure 4, Examiner proposes Applicant amend the paragraph discussing figure 4 to include element 17, with statement to see the discussion of figure 6. This is necessary because the cited paragraph discusses figure 6, and not the objected to figure 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
Examiner withdraws the specification objection based upon Applicant’s amendment to the specification.

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0103333 A1) (“Liu”), in view of Xiang (CN 107968097 A) (“Xiang”) (by means of Applicant provided machine translation filed on the IDS dated June 29, 2021), in view of Lee et al., "Effect of density on the diffusion barrier property of TiNx films between Cu and Si", Materials Chemistry and Physics 85 (2004) pg. 444-449 (“Lee”), and/or in view of Olowolafe et al., "Effects of oxygen in TiINx on the diffusion of Cu in Cu/TiN/Al and Cu/TiNx/Si structures", Appl. Phys. Lett. 58,469 (“Olowolafe”).
Regarding claim 1, Liu teaches at least in figures 2-8:
depositing a gate metal layer (2) on a base substrate (1), and 
carrying out a first pass of photolithography to form the gate metal layer into a gate (this is shown in figure 2; ¶ 0088); 
depositing a gate insulation layer (3), 
a first semiconductor layer (4-1), 
a second semiconductor layer (4-2), 
a first barrier layer (5/6), 
a second barrier layer (a second layer of the multilayer 5/6 as discussed in ¶ 0094) and 
a source-drain metal layer (a third layer of the multilayer 5/6 as discussed in ¶ 0094) in sequence on the base substrate (1) provided with the gate (2), 
carrying out a second pass of photolithography to form the first semiconductor layer and the second semiconductor layer into an active island (this is shown in figure 4, where the stack of layers is formed into an island due to the use of a mask 10 and means of etching; ¶ 0095), 
meanwhile forming the source-drain metal layer into a source and a drain, and forming the first barrier layer and the second barrier layer into double barrier layers located between the source and the second semiconductor layer and double barrier layers located between the drain and the second semiconductor layer (this is shown in figure 6, where 5/6 have been dissected to form 5 and 6); 
depositing a passivation layer (7), and 
carrying out a third pass of photolithography to form a conductive via in the passivation layer on the drain (this is shown in figure 7; ¶ 0099); and 
depositing a transparent conductive layer, and carrying out a fourth pass of photolithography to form the transparent conductive layer into a pixel electrode and enable the pixel electrode to be communicated with the drain through the conductive via. (8; ¶ 0100).
the first semiconductor layer (4-1) and the second semiconductor layer (4-2) are both metal oxide semiconductor layers (¶¶ 0051, and 70, where both 4-1 and 4-2 can be metal oxide semiconductors such as IGZO, ZNO, IZO, etc), and 
an oxygen content of the first semiconductor layer is lower than an oxygen content of the second semiconductor layer (¶ 0070, where one of ordinary skill in the art can choose to make the 4-2 (the buffer layer) to have a higher oxygen content than 4-1 (the active layer)).

Liu does not teach:
wherein the first barrier layer is made from TiN0.7- TiN1.2, 
the second barrier layer is made from titanium or titanium alloy, and 
the source-drain metal layer is made from copper, 
the first barrier layer is configured to prevent oxygen in the semiconductor layers from diffusing to outside or being taken by titanium the second barrier layer and prevent diffusion of copper ions from the source-drain metal layer; and, 

Liu teaches:
The first barrier layer (a first layer of 5/6) and the second barrier layer (a second layer of 5/6; ¶ 0094) can comprise Cu, Ti and alloys of Ti and Cu, to name a few. ¶ 0094.

Xiang teaches at least in figure 1:
How Liu would look with the multi-layered source/drain region (5/6).
In figure 1 Xiang shows that the multi-layered source/drain regions comprise elements 15-18. Where 15 is the first etching barrier made up of TiNx (¶¶ 0034, and 60), where 16 is the second etching barrier made up of Ti metal or Ti alloy (¶¶ 0034, and 60), and where 17/18 are the top layer of the source/drain region can be made of Cu (¶ 0063).
It would have been obvious to one of ordinary skill in the art to combine Xiang with Liu because Liu does not expressly teach how to form the multi-layered source/drain region. Therefore, one of ordinary skill in the art would look to other references for this teaching.

When one uses the teachings Xiang one also gains the benefit of creating barrier layers. Thus, Xiang teaches:
wherein the first barrier layer (15) is made from TiNx (¶¶ 0034, and 60), 
the second barrier layer (16) is made from titanium or titanium alloy (¶¶ 0034, and 60), and 
the source-drain metal layer (17/18) is made from copper (¶ 0063), 
the first barrier layer (15) is configured to prevent oxygen in the semiconductor layers from diffusing to outside or being taken by titanium the second barrier layer (¶ 0033, where 15 prevents oxygen from diffusion out).

Xiang does not teach:
wherein the first barrier layer is made from TiN0.7- TiN1.2, 
 wherein the first barrier layer is configured to prevent[s] diffusion of copper ions from the source-drain metal layer.

This is because neither Liu nor Xiang teach the specifics of the composition of Nx in TiNx. Therefore, one of ordinary skill in the art would look to other references for how much N to have in the TiNx (alloy of titantium) to have in the layered source/drain regions. 

One of the references one would look to would be Lee.
Lee teaches:
That TiN0.86 is an effective barrier to Cu penetration as it is a higher density film that prevent Cu from diffusion to the semiconductor layer. Abstract.
Another reference would be Olowolafe.
Olowolafe teaches:
That TiN0.96 allows for oxygen to be absorbed into it to prevent the diffuiosn of oxygen into Cu metal layers. Pg. 470, col. 2 at ¶ 2.

Based upon the teachings of Lee and Olowolafe:
It would have been obvious to one of ordinary skill in the art to choose one of these TiNx layers (the layer of Lee or the layer of Olowolafe) as they will either/or prevent the diffusion of Cu from entering the active layer, and/or prevent the diffusion of oxygen from entering the top Cu electrode layer of the source/drain region.
Thus, the prior art teaches:
wherein the first barrier layer is made from TiN0.7- TiN1.2 (Lee and/or Olowolafe), 
 wherein the first barrier layer is configured to prevent[s] diffusion of copper ions from the source-drain metal layer (Lee and/or Olowolafe).
Regarding claim 2, Liu teaches at least in figures 2-8:
wherein the second pass of photolithography comprises one pass of gray-tone mask process or half-tone mask process (¶ 0095 where second pass of photolithography produces the grey tone mask as shown in figure 3 element 10).
Regarding claim 3, Liu teaches at least in figures 2-8, and Examiner’s annotated figure 3 below:

    PNG
    media_image1.png
    291
    483
    media_image1.png
    Greyscale

wherein the second pass of photolithography comprises (detailed below): 
forming, through exposure and development with the mask, light fully-transmissive regions (A), a light partially-transmissive region (C) and light non- transmissive regions (B), 
wherein the light non-transmissive regions (B) corresponds to the source and the drain, respectively (regions under B will be source/drain regions as shown in figure 6), 
the light partially-transmissive region (C) corresponds to a channel region between the source and the drain (region under C will be the channel region as shown in figure 6), and 
the light fully-transmissive regions (A) corresponds to regions other than the light partially-transmissive region (A is different than C) and the light non-transmissive regions (A is different than B); 
carrying out a first pass of etching to etch away the source-drain metal layer, the second barrier layer, the first barrier layer, the second semiconductor layer and the first semiconductor layer in the light fully-transmissive regions (This is shown in figure 5; ¶ 0095); 
carrying out one pass of ashing in the photolithography to remove a photo resist in the light partially-transmissive region (this is shown in figure 5; ¶ 0095, where first an etching is performed to remove everything under A, and then an ashing is performed to remove the photoresist 10 in region C); 
carrying out a second pass of etching to etch away the source-drain metal layer, the second barrier layer and the first barrier layer within the light partially-transmissive region, so as to form the channel region; and reserving the source-drain metal layer within the light non-transmissive regions, so as to form the source and the drain (this is shown in figure 6, where only one layer of the semiconductor layers (4-1) is not etched in region C and all the other layers in region C are gone, but preserved in region B).
Regarding claim 4, Liu teaches at least in figures 2-8:
wherein the second pass of photolithography further comprises (detailed below): 
etching away, when carrying out the second pass of etching, a part of the second semiconductor layer corresponding to the light partially-transmissive region, and reserving a part of the first semiconductor layer corresponding to the light partially-transmissive region, so as to form the channel region (as stated in claim 3 this is shown in figure 6, where 4-2 is removed in region C, but 4-1 is preserved).
Regarding claim 5, Liu teaches at least in figures 2-8:
wherein the second pass of photolithography further comprises (detailed below): 
treating, after completing the second pass of etching, a surface of the first semiconductor layer within the channel region using nitrous oxide in one pass, so as to repair damage and address contamination to the first semiconductor layer caused by the second pass of etching (¶ 0097).
Regarding claims 6, and 19-20, Liu teaches at least in figures 2-8:
Wherein the metal oxide comprises amorphous indium gallium zinc oxide (claims 8-9, where 4-1, and 4-2 can be amorphous InGaZnO).
Regarding claim 9, Xiang teaches at least in figure 1:
wherein the first barrier layer (15) has a thickness of 20-500 Å (¶ 0035), and 
the second barrier layer (16) has a thickness of 100-500 Å (¶ 0035).
Regarding claim 10, Liu teaches at least in figures 2-8:
wherein the gate metal layer has a thickness of about 500 - 4000 Å (¶ 0088), 
the gate metal layer is made from Cr, W, Ti, Ta, Mo, Al, Cu or alloys thereof, and the gate metal layer is in a form of a single layer or multiple layers (¶ 0088).
Regarding claims 11, and 15, Liu teaches at least in figures 2-8:
wherein the gate insulation layer has a thickness of 2000-5000 Å (¶ 0090), and 
the gate insulation layer is made from an oxide, a nitride or an oxynitride (¶ 0090).
Regarding claim 12, Liu teaches at least in figures 2-8:
wherein the first semiconductor layer has a thickness of 50-2000 Å, the second semiconductor layer has a thickness of 50-2000 Å (¶ 0091), and 
each of the first semiconductor layer and the second semiconductor layer is independently made from IGZO, HIZO, IZO, a-InZnO, ZnO:F, n203:Sn, In203:Mo, Cd2SnO4, ZnO:AI, TiO2:Nb, or Cd-Sn-O (¶ 0094).
Regarding claim 13, Xiang teaches at least in figure 1:
wherein the source-drain metal layer has a thickness of 1500-5000 Å (¶ 0063).
Regarding claim 14, Liu teaches at least in figures 2-8:
wherein the first semiconductor layer directly contacts the gate insulation layer, the second semiconductor layer contacts the first barrier layer, the first barrier layer contacts the second barrier layer, and the second barrier layer contacts the drain and the source (this is the order claimed in claim 1, and is taught by Liu).
Regarding claim 16, Liu teaches at least in figures 2-8:
wherein the passivation layer has a thickness of 2000-5000 Å (¶ 0099), 
the passivation layer is made from an oxide, a nitride or an oxynitride, and the passivation layer is in a form of a single layer or multiple layers (¶ 0099).
Regarding claim 17, Liu teaches at least in figures 2-8:
wherein the transparent conductive layer has a thickness of 300-1500 Å (¶ 0100), and 
the transparent conductive layer is made from indium tin oxide ITO or indium zinc oxide IZO (¶ 0100).
Regarding claims 19-20,
Claim 19 are a combination of claims 6, and 7 is rejected for the same reasons claims 6 and 7 were rejected.

Alternative Rejections
Regarding claims 6, and 19-20 Liu does not teach:
wherein each of the first semiconductor layer and the second semiconductor layer is a metal oxide semiconductor layer, comprising amorphous indium gallium zinc oxide.

Xiang teaches:
wherein each of the first semiconductor layer (13) and the second semiconductor layer (14)  is a metal oxide semiconductor layer, comprising amorphous indium gallium zinc oxide (¶ 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date that both the first and second semiconductor could be the same material because Xiang teaches one can get a high-conductivity oxide layer, and a low-conductivity oxide layer using the same material. Xiang teaches that by changing the oxygen content of each contained in the layer one can change the conductivity of the oxide layer. ¶ 0030. Further, Xiang teaches the same material a Liu in regards to the first and second semiconductor layer. ¶ 0056. For example amorphous InGaZnO Thus, based upon Xiang it would have been obvious that one could have formed the first and second semiconductor layer out of the same material with different oxygen concentrations in each layer. This would have been obvious to do because Xiang teaches that these materials are art recognized equivalent, and suitable, for the same purpose. MPEP 2144.06; MPEP 2144.07.
Regarding claim 12, Xiang teaches at least in figure 1:
wherein the first semiconductor layer has a thickness of 50-2000 Å, the second semiconductor layer has a thickness of 50-2000 Å (¶ 0031), and 
each of the first semiconductor layer and the second semiconductor layer is independently made from IGZO, HIZO, IZO, a-InZnO, ZnO:F, n203:Sn, In203:Mo, Cd2SnO4, ZnO:AI, TiO2:Nb, or Cd-Sn-O (¶ 0056).
Regarding claim 14, the combination of Liu and Xiang teach:
wherein the first semiconductor layer (Liu 401; Xiang 13) directly contacts the gate insulation layer (Liu 3; Xiang 12), 
the second semiconductor layer (Liu 4-2; Xiang 14) contacts the first barrier layer (Liu bottom of the multilayer 5; Xiang 15), 
the first barrier layer (Liu bottom of the multilayer 5; Xiang 15) contacts the second barrier layer (Liu middle of the multilayer 5; Xiang 16), and
 the second barrier layer (Liu middle of the multilayer 5; Xiang 16) contacts the drain and the source (Liu 5/6; Xiang 17/18).


Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive. 
Applicant asserts that one would not combine Lee with the Liu because Lee is directed to protecting a silicon active layer from copper diffusion. This argument is not persuasive as one would also want to protect an oxide semiconductor active layer from copper diffusion also. One of ordinary skill in the art knows that unless explicitly designed for, one wants to keep copper out of the active layer as it degrades the performance of the active layer. And, it does not matter if the active layer is silicon, IGZO, etc. Copper is good for electrodes, bad for active layers.
Applicant asserts that Lee teaches using TiNx for thermal stability of the device. While Lee may also teach this, Lee primarily teaches that TiNx acts as a copper diffusion barrier. Abstract.
Applicant next asserts that Olowolafe is directed to using TiNxOy as a diffusion barrier instead of TiNx. While Olowolafe may teach this, Olowolafe does not teach that TiNx cannot be used, only that TiNxOy may be a better barrier. 
Based upon all of the above, Applicant’s arguments are unpersuasive, as the prior art teaches all the limitations of the claim, and the motivations for combining the references.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822